If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                      FOR PUBLICATION
In re E. J. SMITH, Minor.                                             January 28, 2021

                                                                      No. 353861
                                                                      Grand Traverse Circuit Court
                                                                      Family Division
                                                                      LC No. 19-004787-NA


Before: SWARTZLE, P.J., and BORRELLO and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J. (dissenting)

        I respectfully dissent. I agree with the majority’s recitation of the underlying facts. As the
majority observes, this appeal appears to be moot as to these particular parties at this time. As the
majority also observes, the nature of the issue in this appeal is of great importance and likely to
recur, albeit involving different parties. I respectfully do not share the majority’s confidence that
future disputes of this nature will not evade judicial review. I would therefore address the
substantive issues in this matter and conclude that, rather than simply deferring to the
unadjudicated parent, the trial court should have resolved the vaccination dispute under the Child
Custody Act.

                                          I. MOOTNESS

        This Court reviews mootness de novo, and “mootness is a threshold issue that a court must
address before it reaches the substantive issues of a case.” Can IV Packard Square, LLC v Packard
Square, LLC, 328 Mich App 656, 661; 939 NW2d 454 (2019) (quotations and citations omitted).
Mootness may, and in some instances should, be raised sua sponte by an appellate court. People
v Richmond, 486 Mich 29, 35; 782 NW2d 187 (2010). As the majority observes, the courts
generally may not address issues that are merely hypothetical. In re Smith, 324 Mich App 28, 41;
919 NW2d 427 (2018). An issue is moot if the courts cannot craft an order having “any practical
legal effect upon a then existing controversy.” League of Women Voters of Mich v Sec’y of State,
__ Mich __, __; __ NW2d __ (2020) (Docket No. 160907); slip op at 11 (quotation omitted).

       However, there is an exception to mootness: “even though an issue is moot, it is
nevertheless justiciable if the issue is one of public significance that is likely to recur, yet may
evade judicial review.” Richmond, 486 Mich at 37. This is a two-prong test. League of Women
Voters, ___ Mich ___, ___ n 26; slip op at p 14 n 26. The Court in League of Women Voters


                                                 -1-
focused on whether there would be a future controversy involving the specific parties to that case.
However, the exception has historically been employed where a matter carries significance to
persons other than the specific parties to the case but may evade judicial attention in the future.
Milford v People’s Community Hosp Authority, 380 Mich 49, 55-56; 155 NW2d 835 (1968);
People v Kaczmarek, 464 Mich 478, 481; 628 NW2d 484 (2001). In the absence of a clear
pronouncement, I would not infer from our Supreme Court’s opinion in League of Women Voters
that the Court intended to craft a new rule drastically narrowing the scope of the “capable of
repetition yet evading judicial review” exception to mootness. Rather, the Court appears simply
to have been addressing the particulars of the case before it. Thus, we unanimously agree that the
first half of the test is satisfied: the issue in this matter is likely to recur.

        The majority concludes that this kind of issue is not likely to evade judicial review because
it is only by happenstance that the issue has become moot in this case. I respectfully disagree.
Michigan courts have tended to apply or refuse to apply the exception to mootness depending on
whether the party seeking appeal or the party opposing appeal has done something affirmative (or
has the ability to do so) to render the appeal moot for the purpose of precluding further review.
See Richmond, 486 Mich at 37-41.1 The fact that this issue became moot by happenstance simply
precludes that line of reasoning. Indeed, in the situation of a parole hearing, our Supreme Court
expressly applied the exception to mootness precisely because the underlying proceedings might
come to an end before the matter could be judicially reviewed. Kaczmarek, 464 Mich at 481. The
majority aptly observes that it is not uncommon for child protective proceedings to be protracted.
Nevertheless, the goal is to achieve stability and safety for the child within a reasonable time, and
a parent motivated to seek vaccination for a child would likely also be motivated to undertake
whatever must be done to achieve reunification. It may well be that a similar dispute will
eventually drag on long enough. However, I find that line of reasoning unpersuasive.

        “[W]hen our courts are entrusted with safeguarding the interests of minor children,” it is
especially important to take care not to apply preclusion doctrines in the interest of “lighten[ing]
the loads” of the courts.2 In re Bibi Guardianship, 315 Mich App 323, 335-336; 890 NW2d 387
(2016). Whether the issue is custody, termination, or adoption, “unquestionably, the focus of
Michigan law is to advance the best interests of the children.” In re MJG, 320 Mich App 310,
316; 906 NW2d 815 (2017). Vaccination can have both immediate and lifelong consequences. A
child cannot be “unvaccinated” if they receive a vaccination contrary to a parent’s objection;
simultaneously, a child cannot be “unkilled” if they die as a result of an infection that a timely
vaccination could have prevented.3 The old saying that “justice delayed is justice denied” has



1
  The United States Supreme Court recognizes a similar rule, but regards it as equitable. See Azar
v Garza, ___ US ___; 138 S Ct 1790, 1792-1793; 201 L Ed 2d 118 (2018).
2
  I do not mean to suggest that the majority is intentionally seeking to shirk its duties, but only that
I believe its analysis is inappropriately narrow for the circumstances.
3
 It is, after all, possible for the situation in the instant matter to be inverted: an adjudicated parent
might object to vaccination while the unadjudicated parent does not. Because by default
vaccination is mandatory, MCL 333.9205, the majority’s holding essentially guarantees that such



                                                  -2-
medical reality here: children might suffer permanent health consequences that could render an
appeal moot for entirely different, and far more tragic, reasons. Our Supreme Court indicated that
a need for “dispatch” does not inherently require invocation of the exception to mootness. League
of Women Voters, ___ Mich at ___ n 26, slip op at pp 14-15 n 26. However, our Supreme Court
seemingly trusted that the class of cases before it would actually receive that dispatch—yet, here
we are, more than a year after a dispute as to vaccination was first raised as an issue, and almost
half a year after we granted leave in this matter. This does not inspire the same degree of faith that
future disputes of this nature will, in fact, “receive a timely decision on the merits.” Id.

        Put most simply, the exception to mootness for issues of public importance that are capable
of repetition yet evading review does not have as high of a threshold as the majority appears to
believe, and nothing in League of Women Voters has altered the law on point. The possibility that
an inevitable similar issue might someday manage to survive long enough to be judicially reviewed
is not the dispositive analysis. Rather, the dispositive analysis is whether it is likely that a future
vaccination dispute between an adjudicated and an unadjudicated parent involving a child under
the jurisdiction of a court will not reach judicial review. The pendency of the instant matter, the
need for vaccinations or decisions regarding vaccinations to be made timely, and the potential dire
or irreversible consequences of failing to make such a decision strongly suggest a likely repeat
performance of the instant situation. I believe the majority reads more into League of Women
Voters than our Supreme Court intended, and I would apply the exception to mootness here.4

       Therefore, I find it necessary to substantively address the issues presented.

                           II. VACCINATIONS AND EXEMPTIONS

       By default, children are required to receive vaccinations in this state under the Public
Health Code:

       A parent, guardian, or person in loco parentis of a child shall provide for the child’s
       immunization by an authorized health professional, physician, local health
       department, clinic, or other agency offering immunizations for diseases and within
       an age period prescribed by the department. [MCL 333.9205.]

However, there are two exceptions, only one of which is relevant in this matter:

       A child is exempt from this part if a parent, guardian, or person in loco parentis of
       the child presents a written statement to the administrator of the child’s school or
       operator of the group program to the effect that the requirements of this part cannot




an inverted situation will never receive appellate review until it is “too late” if, as occurred here,
the trial court simply defers to the unadjudicated parent per se.
4
  I share the majority’s concern over the failure of petitioner, the LGAL, and SMS to participate
in this appeal. However, I am not persuaded that is an adequate reason under the circumstances to
refrain from addressing the issues, which are at this point mostly legal.


                                                 -3-
       be met because of religious convictions or other objection to immunization. [MCL
       333.9215(2).]

As noted by the majority, SMS invoked the above exception, stating, “I have religion and disbelief
of the vaccinations.” SMS has not been adjudicated as an unfit parent, so the trial court believed
it was unable to order the child vaccinated, despite agreement by respondent-mother, the LGAL,
petitioner, and even the trial court that doing so would be in the child’s best interests.

                  III. PARENTAL RIGHTS AFTER BEING ADJUDICATED

        “Child protective proceedings are governed by the juvenile code, MCL 712A.1 et seq., and
Subchapter 3.900 of the Michigan Court Rules.” In re Ferranti, 504 Mich 1, 14; 934 NW2d 610
(2019). Child protective proceedings occur in two phases: an adjudicative phase and a
dispositional phase. In re Sanders, 495 Mich 394, 404; 852 NW2d 524 (2014). An unadjudicated
parent enjoys extensive constitutional rights to direct the care, control, and custody of the parent’s
children. Id. at 409-410. An adjudication permits the state to overrule a parent’s directives based
on the state’s own determination of the child’s needs. Id. at 405-406; In re Deng, 314 Mich App
615, 626-627; 887 NW2d 445 (2016). However, an adjudication as to one parent does not
empower the trial court to interfere with the rights of a non-adjudicated parent. Sanders, 495 Mich
at 421-422.

       This Court summarized the consequences of adjudication as, “the [adjudicated] parent will
be unable to control the care and custody of his or her child.” In re Pederson Minors, ___ Mich
App ___, ___; ___ NW2d ___ (2020) (Docket No. 349881), slip op at p 11 (CAMERON, J). More
fully,

       the court gains broad powers to enter orders for the welfare of the child and the
       interests of society and make decisions regarding a host of issues that would
       normally fall to the parent to decide, including the ability to decide the child’s
       placement, order medical care or other healthcare for the child, provide clothing
       and other incidental items as necessary, order compliance with case service plans,
       allow parental visitation with the child, enter orders affecting adults, and, more
       generally, enter orders that the court considers necessary for the interests of the
       child. [Deng, 314 Mich App at 626-627.]

Thus, after an adjudication, the trial court then “can exercise its parens patriae authority” over the
child. Sanders, 495 Mich at 404. Put another way, “[t]he adjudication divests the [adjudicated]
parent of her constitutional right to parent her child and gives the state that authority instead.”
Ferranti, 504 Mich at 16.

       However, none of the above cases appear to compel the conclusion that an adjudicated
parent’s rights just disappear. “The fundamental liberty interest of natural parents in the care,
custody, and management of their child does not evaporate simply because they have not been
model parents or have lost temporary custody of their child to the State.” Santosky v Kramer, 455
US 745, 753; 102 S Ct 1388; 71 L Ed 2d 599 (1982). An adjudicated parent retains at least some
due process rights. See In re Rood, 483 Mich 73, 109-111 (CORRIGAN, J), 125 (CAVANAGH, J);
763 NW2d 587 (2009). “There is no reason to conclude that a parent has a diminished



                                                 -4-
constitutional right to his child merely because he does not have physical custody of that child.”
Id. at 121 (CORRIGAN, J), citing Santosky, 455 US at 753. Rather, the adjudicated parent is simply
no longer presumed to be acting in the child’s best interests. Sanders, 495 Mich at 416-418. Thus,
the adjudicated parent may not dictate to the trial court whether to have the child vaccinated.
Nevertheless, it does not follow that the adjudicated parent’s wishes become irrelevant. Put
another way, an adjudicated parent loses the right to make decisions for his or her child, but that
does not mean the trial court is absolutely forbidden to permit an adjudicated parent—as a matter
of discretion and grace—to continue having some say in the child’s life.5

        “If the court acquires jurisdiction, the dispositional phase determines what action, if any,
will be taken on behalf of the child. Substantial effort is expended to improve the home situation
in order to return children to the custody of their parents if at all possible.” In re Brock, 442 Mich
101, 108; 499 NW2d 752 (1993). “[T]he interest of the state as parens patriae is for the welfare
of the child.” Id. at 112-113. To that end, the juvenile code should

       be liberally construed so that each juvenile coming within the court’s jurisdiction
       receives the care, guidance, and control, preferably in his or her own home,
       conducive to the juvenile’s welfare and the best interest of the state. If a juvenile
       is removed from the control of his or her parents, the juvenile shall be placed in
       care as nearly as possible equivalent to the care that should have been given to the
       juvenile by his or her parents. [MCL 712A.1(3).]

The trial court has discretion to remove the child from the home or leave the child in the home.
MCR 3.965(B)(12), (13)(a); Sanders, 495 Mich at 405. It appears implicit that the trial court has
discretion to decide how much interference is appropriate under the circumstances, and MCL
712A.1(3) strongly suggests a public policy of exercising as little interference as feasible.

       Additionally, the Latin term “parens patriae” was derived from its use in chancery
proceedings “to describe the power of the state to act in loco parentis for the purpose of protecting
the property interests and the person of the child.” In re Gault, 387 US 1, 16; 87 S Ct 1428; 18 L
Ed 2d 527 (1967), abrogation in part on other grounds recognized in Allen v Illinois, 478 US 364,
372-373; 106 S Ct 2988; 92 L Ed 2d 296 (1986). By statute, a “person in loco parentis of” a child
is both obligated to vaccinate the child and empowered to object to vaccinations for religious
reasons. MCL 333.9205; MCL 333.9215(2). The term “in loco parentis” is not defined in the
Public Health Code.6 The term “in loco parentis” has been understood generally as referring to a




5
  Indeed, the trial court in this matter ordered that respondent-mother should be able to participate
in the child’s medical appointments.
6
 The term is defined in the Mental Health Code as “an individual who is not the parent or guardian
of a child or minor but who has legal custody of the child or minor and is providing support and
care for the child or minor,” MCL 330.1260(1)(f); or “a person who is not the parent or guardian
of a minor, but who has either legal custody of a minor or physical custody of a minor and is
providing support and care for the minor,” MCL 330.1498c(a). However, in general, terms defined



                                                 -5-
temporary assumption of the duties, character, or function of a lawful parent. See Mayberry v
Prior, 422 Mich 579, 584; 374 NW2d 683 (1985); Hush v Devilbiss Co, 77 Mich App 639, 649 n
1; 259 NW2d 170 (1977).7 Assumption of parental functions has been held to constitute
assumption of parental duties. See People v Thomas, 85 Mich App 618, 624; 272 NW2d 157
(1978).

        The trial court does not micromanage every detail of the child’s care, nor could it.
However, the court clearly assumes many parental functions, and thus many parental
responsibilities, even if it does so partly by delegation. Indeed, “the court may enter orders that
govern all matters of care for the child,” including medical decisions and essentially any other
matter the court deems necessary. Deng, 314 Mich App at 624-627 (internal quotation omitted).
Thus, it appears that, when a trial court takes jurisdiction over a child, the trial court de facto
becomes a “person in loco parentis of the child” within the meaning of the Public Health Code.
The trial court is therefore obligated under MCL 333.9205 to ensure that the child receives the
vaccinations required by law, and, strictly speaking, also empowered under MCL 333.9215(2) to
object to vaccination on religious or other grounds.8

        This Court reached a parallel conclusion in Deng that the trial court’s broad authority to
enter dispositional orders in the best interest of a child within its jurisdiction included the authority
to order a child vaccinated contrary to the religious objection of a parent. Deng, 314 Mich App at
625-629. However, Deng is not controlling as to the issue at bar, because in Deng, both parents
had been adjudicated. Id. at 618. Thus, both parents were subject to the trial court’s dispositional
power under the juvenile code. Consequently, the trial court’s authority in Deng to order the child
vaccinated was premised on a straightforward application of MCL 712A.18(1)(f), which plainly
confers upon the court power to enter orders providing medical care for a child within its
jurisdiction. This Court in Deng had no reason to consider the extent of a trial court’s power to



in one statutory scheme should not be blindly applied to a different statutory scheme. See Grimes
v Dep’t of Transp, 475 Mich 72, 85; 715 NW2d 275 (2006).
7
  In addition, our Supreme Court has described the probate court as standing in loco parentis as to
person under a guardianship, reasoning that such persons were actually wards of the court, the
“guardian was the medium through whom the court acted,” and guardians were required to “invoke
the aid or consent of the court” to undertake some actions. Andrews v Bassett, 92 Mich 449, 451-
453; 51 NW 743 (1892). Although Andrews did not involve a child, I believe the same general
principle should apply in child protective proceedings by analogy.
8
  As noted above, the situation in the case at bar could easily be inverted: an adjudicated parent
might object to vaccination on religious grounds, while the unadjudicated parent does not. Nothing
in this opinion should be construed as a holding that it is impossible for a trial court to conclude
that it would be in the child’s best interests to uphold that religious objection. Alternatively, the
trial court might conclude that the other exemption, under which a physician certifies that a
particular immunization would be inappropriate or unhealthy for the child, should apply. See MCL
333.9215(1). Nevertheless, by default, vaccination is mandatory, MCL 333.9205, and therefore
presumptively appropriate unless the trial court affirmatively concludes that an exemption should
apply.


                                                  -6-
make medical decisions for a child where only one parent is subject to its dispositional power and
the other parent is not.

        I conclude that, after taking jurisdiction over a child, the trial court may either: (1) exercise
its discretion to permit the adjudicated parent to continue making some or all medical decisions
for the child, including whether to vaccinate the child; or (2) act as “a person in loco parentis of
the child” in the stead of the adjudicated parent for purposes of vaccinations under the Public
Health Code. To hold otherwise would, in effect, mean that an adjudicated parent’s rights have
been abolished rather than merely suspended, the trial court could be unilaterally deprived of its
discretion and obligation to enter orders in the best interests of the child, and the unadjudicated
parent could unilaterally undermine an adjudicated parent’s ability to comply with a safety or
treatment plan. Clearly, the fact that an unadjudicated parent is not subject to the trial court’s
dispositional power under the juvenile code necessarily means the trial court’s power to enter
orders is curbed if the unadjudicated parent disagrees with a dispositional order. However, the
trial court erred in determining that it was completely powerless to act.

                      IV. TRIAL COURT’S POWERS IN LOCO PARENTIS

        To partially summarize the preceding discussion, adjudication is not termination. Until the
adjudicated parent’s parental rights are actually terminated, those rights still exist, and in the trial
court’s discretionary assessment of the child’s best interests, some of those rights may continue to
be exercised by the parent; or, if not, the trial court becomes obligated to exercise those rights in
the adjudicated parent’s stead. Indeed, our Supreme Court has indicated that where a child is made
a ward of the court, the court becomes obligated to safeguard the child’s interests, even if doing
so contravenes an agreement by the parents. West v West, 241 Mich 679, 683-684, 685-686; 217
NW 924 (1928).

        Nevertheless, the trial court’s assumption of jurisdiction over a child does not subject an
unadjudicated parent to the court’s dispositional authority under the juvenile code. Sanders, 495
Mich at 421-422; In re Kanjia, 308 Mich App 660, 666-667; 866 NW2d 862 (2014). Thus, the
trial court is not empowered to unilaterally order a child immunized, whether at the adjudicated
parent’s request or on its own initiative. Rather, the unadjudicated parent clearly also has a right
to object to immunization under MCL 333.9215(2). I conclude that although the trial court may
not subject an unadjudicated parent to its dispositional authority under the juvenile code, the trial
court is obligated to resolve that dispute under the Child Custody Act.

        Where both parents are adjudicated, the trial court simply has the power to enter orders in
the best interests of the child. See Deng, 314 Mich App at 628-629. Where neither parent is
adjudicated and the parents share legal custody, the trial court becomes obligated to step in and
resolve a dispute between those two parents as to important decisions affecting the child’s welfare.
Pierron v Pierron, 486 Mich 81, 85-86; 782 NW2d 480 (2010); Lombardo v Lombardo, 202 Mich
App 151, 159; 507 NW2d 788 (1993). In resolving such a dispute, the trial court must do so in




                                                  -7-
the best interests of the children, upon express consideration of the statutory best interests factors
in MCL 722.23. Pierron, 486 Mich at 91;9 Lombardo, 202 Mich App at 160.

        Our Supreme Court has held that “[t]he Child Custody Act ‘applies to all circuit court child
custody disputes and actions, whether original or incidental to other actions.’ ” Pierron, 486 Mich
at 85, quoting MCL 722.26(1). A child custody dispute does not require the parties to seek judicial
intervention. See Phillips v Jordan, 241 Mich App 17, 23 n 1; 614 NW2d 183 (2000). Rather, a
child custody dispute can arise within the context of some other proceeding. 10 See MCL 722.27.
Although the term “child custody dispute” is not defined by statute, this Court has defined it as
“any matter that relates to the custody of a child from the time the issue of custody arises until the
child reaches the age of majority,” Phillips, 241 Mich App at 23 n 1; or “any number if situations
or actions wherein the placement of a child must be determined.” Nelson v Kendrick, 187 Mich
App 367, 370; 466 NW2d 402 (1991).11

        Notably, however, such a dispute may include educational decisions that do not necessarily
affect a child’s physical placement or “custodial environment.” See Pierron, 486 Mich at 93;
Lombardo, 202 Mich App at 159-160. It may potentially entail “all matters relating to the child’s
welfare and upbringing.” Phillips, 241 Mich App at 23 n 1. Although vaccination might not seem
to directly affect a child’s placement, medical decisions in general certainly could. A choice of a
particular doctor, therapist, or other medical professional may likewise involve a child’s
placement. As noted above, vaccinations can have both immediate and lifelong health
consequences—and a child’s death should not be a traditional way of affecting “placement,” but
effectively does so nonetheless. Thus, vaccinations are of a class of decisions—specifically,
significant medical decisions—that clearly fall under the category of “custodial disputes.”

       The consequence is that a dispute between two parents as to vaccination of a child
necessarily implicates the Child Custody Act. Such a conclusion does not implicate attempting to
impermissibly subject an unadjudicated parent to its dispositional authority under the juvenile
code.12 Rather, adjudication of one parent obligates the trial court to step into that parent’s shoes



9
  The Pierron Court emphasized that although the trial court must consider and make specific
findings as to all of the statutory best-interest factors, such a finding could be simply that any
particular factor was irrelevant under the circumstances. Pierron, 486 Mich at 91.
10
    I do not think the Child Custody Act was intended to permit state intervention into every
disagreement between parents over any aspect of child-rearing, certainly not unbidden; but I think
it important that the trial court was expressly asked to resolve the instant vaccination dispute.
11
  At the time Nelson was decided, the Child Custody Act did contain a partial definition of “child
custody dispute,” but that definition was only applicable to grandparent visitation issues. Nelson,
187 Mich App at 370-371. The quotation from Nelson addressed the term “child custody dispute”
as used in the remainder of the Child Custody Act.
12
  I note as an aside that even if unadjudicated parents are not subject to dispositional authority
under the juvenile code, they are not necessarily “untouchable.” In particular, the juvenile code
appears to give trial courts some power over “any other person” pursuant to MCL 712A.18(1)(g).



                                                 -8-
as a person in loco parentis of the child or to grant that parent some ability to continue making
decisions for the child. The trial court may not unilaterally enter dispositional orders affecting the
unadjudicated parent, but the trial court has both the power and the obligation to act as if it were a
parent within the meaning of the Child Custody Act. In other words: where the trial court (or the
adjudicated parent exercising a parental right with the trial court’s permission) disagrees with an
unadjudicated parent as to a medical decision, the trial court must therefore resolve that
disagreement pursuant to the Child Custody Act. Notably, everyone involved in the child’s life
and in this case other than the father agreed that the child should be vaccinated.

         Therefore, the trial court must hold a hearing and make findings as to the best interest
factors under MCL 722.23. In addition, MCL 712A.18(4) would also seem to hold that parents
are entitled to proper notice and an opportunity to be heard. Importantly, the trial court’s
assessment of the child’s best interests under the juvenile code is significantly distinguishable from
the trial court’s assessment of the child’s best interests under the Child Custody Act, because the
latter specifically mandates a comparative analysis and requires numerous express factual findings.
See In re COH, ERH, JRG, & KBH, 495 Mich 184, 205; 848 NW2d 107 (2014).

         To be clear, the trial court cannot unilaterally order a child under its jurisdiction vaccinated
pursuant to its powers under the juvenile code if an unadjudicated parent objects to vaccination.
However, unless the trial court affirmatively concludes that one of the vaccination exemptions
found in MCL 333.9215 should apply, either pursuant to its role as a person in loco parentis of the
child or at the request of either parent, the trial court must resolve whether to order the child
vaccinated under the Child Custody Act. The trial court is obligated to make a determination of
the best interests of the child after explicitly considering all of the statutory best interests factors.
Doing so does not impermissibly subject the unadjudicated parent to the dispositional authority of
the trial court under the juvenile code; rather, the unadjudicated parent is entitled to the same rights
he or she would have in the event of a dispute between two unadjudicated parents. I believe our
Supreme Court’s rejection of the one-parent doctrine in Sanders was intended to be used as a
shield; not, as SMS is attempting to do here, as a sword.

                                         V. CONCLUSION

        The trial court correctly recognized that it lacked the power under the juvenile code to order
the child vaccinated contrary to the religious objection made by an unadjudicated parent.
However, the trial court erred by failing to recognize that it was obligated to make a determination
under the Child Custody Act of whether vaccination is in the best interests of the child and then
order the child vaccinated or not vaccinated accordingly. The trial court therefore abused its
discretion by operating under the wrong legal framework and by failing to exercise discretion when
called upon to do so. However, because this matter is moot as to this child and as between these
parties, we must leave the trial court’s order undisturbed.

                                                                /s/ Amy Ronayne Krause



See In re Macomber, 436 Mich 386, 390-400; 461 NW2d 671 (1990). However, I also note that
MCL 712A.18(1)(g) has a limited scope, which I think renders it inapplicable to this matter.


                                                  -9-